Title: From Louisa Catherine Johnson Adams to George Washington Adams, 1 August 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 1 August 1819
				
				I was much gratified by the receipt of your Letter my dear George yesterday at noon and am somewhat surprized to find that you have not read my translation of Plato which was sent on some weeks since to your Grandfather by Mr. A. and which I supposed you had already read soon after its arrival—The two first Dialogues were sent together and the copying of them was very laborious to me—I wish you to peruse them but not to mention my having done them to any one as they are very indifferently finished and the translation much too literal to be elegant. added to which I have no pretention whatever but that of exciting you to read these dialogues in the original and in french that you may judge of my work and by this means ascertaining its real merits. I have nearly finished two more which I will send when copied.I am much gratified at your having a part and have not the least doubt of your doing yourself credit in the performance I should like to know what it is as I fear it will be impossible for either myself or your father to hear it—Tell John not to have any apprehensions I feel perfectly confident that his labours will be crowned with success—I only hope that he will exert himself to speak well that is the only thing which excites in me the slightest apprehension. and this very little as I am sure his desire to oblige me will operate most favourably and be crowned with complete success—I wish he was well through his examination poor fellow it is a hard trial but he must keep up his spirits and you must encourage him and not depict it as very awful.I think it is probable your father will be prevented from setting out for some weeks and I am quite uncertain whether or not I shall accompany him. As the great heats will probably be  over perhaps I may—If not John and you will come and pass your winter vacation here as your father has decided to have you with us during that period when you will find meet the warmest reception from your affectionate Mother
				
					L. C. A.
				
				
			